DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Page 10 line 28 of specification references C_RX and page 10 line 19 references element 200 which are not in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 2 elements D_RX, 220, 223a and 223b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 
Specification
The disclosure is objected to because of the following informalities: 
Page 4 line 4 should read “one” instead of “the one”.
Page 11 line 19 should read “VIB2” instead of “IB2”.
Page 11 line 33 should read “carrier” instead of “cariier”.   
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Receiver element – page 16 line 18 receiving coil
Rectifier element – demodulator (page 16 line 19) 
Vibrator element - BCI (page 19 lines 19-20), any implementation that can electromechanically produce vibration, piezo based transducer (page 17 lines 11-20)
Induction component – coil (page 10 line 26)
Detector element – microphone (page 16 lines 11-12)
Processing element - digital signal processor (page 16 lines 12-13)
Transmitter element – amplitude modulator (AM), tuned driver, transmitter coil (page 16 lines 13-14), or frequency (time) modulation (page 17 lines 25-28)
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 9, 13, 14, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 9, 13, and 14 recite the limitation “the one of the first and second vibrators”, however, it is unclear whether the one refers to the first vibrator, the second vibrator, or either vibrator. For examination purposes, this limitation will be interpreted as “one of the first and second vibrators”. 
Regarding claims 6 and 18-20, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, the claims will be interpreted as “the receiver element comprises an induction component configured to inductively receive the electromagnetic wave”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bern (US20150208183) in view of Dellamano et al. (WO2017120357), and in further view of Shaquer et al. (US20180077504).
	Regarding claim 1, Bern discloses an implantable unit configured to be used in a transcutaneous hearing device (Abstract), comprising: a receiver element configured to wirelessly receive an electromagnetic wave (0021 – a signal through electromagnetic induction, 0057, 0061, 0087), a rectifier element (0033 – demodulator), and a vibrator element configured to electromechanically produce vibration (Fig. 1, 0088 – vibrators 6 and 8 are the vibrating element), wherein the vibrator element comprises a first vibrator and a second vibrator (0078 – vibrators 6 and 8). 
However, Bern fails to disclose that the rectifier element is configured to generate upper and lower half waveforms of the electromagnetic wave, the vibrator element is configured to produce 
Dellamano discloses an implantable unit (Abstract – IPG) to be used in a transcutaneous device (Fig. 12, 0146 – external charge unit that communicates across the dermis to a charge receiving system) comprising a receiver element (0149 – receiving coil 651), a rectifier (Fig. 12, 0149 – positive and negative half-wave rectifiers 652 and 653) configured to generate upper (0149 - result of positive half-wave rectifier) and lower half waveforms (0149 - result of negative half-wave rectifier).  
Bern and Dellamano are considered to be analogous of the claimed invention because they are all in the same field of implantable devices designed for transcutaneous, wireless communication across the skin/skull of a patient. It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify Bern to include that the rectifier element includes positive half-wave rectifier and negative half-wave rectifier circuitry to generate positive and negative half-waves as taught by Dellamano in order to separate the received electromagnetic wave of Bern into two signals to facilitate driving multiple vibrators using the same input signal which is more simple than acquiring multiple received signals/waves for the first and second vibrators.
However, the combination of Bern in view of Dellamano fail to disclose that the first vibrator is driven by the upper half wave form produced by the positive half-wave rectifier and the second vibrator is driven by the lower half waveform produced by the negative half-wave rectifier. 
Shaquer discloses a transcutaneous (0024 – cutaneous transmission of data and power) hearing device (Abstract – hearing aid) comprising a receiver element (0067), a rectifier element (Fig. 11, 0049 – rectifier and converter circuit which can include half wave bridges) and a vibrator element (0023 – actuator produces vibratory output). Shaquer further discloses that the vibrator (0023 – actuator 940 that produces vibratory output) is driven by a demodulated/rectified signal (0072 - “generating a received signal representative of the modulated signal; and demodulating the received signal to 
Shaquer is considered to be analogous of the claimed invention because they both disclose transcutaneous hearing aid systems that receive and rectify a signal and use that rectified signal to drive vibrators to improve hearing.  It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the combination of Bern in view of Dellamano such that the first and second vibrators of the vibrator element are driven by the rectified waveforms of the rectifier element, wherein the first vibrator is driven by the upper half waveform and the second vibrator is driven by the lower half waveform, in light of the teaching of Shaquer, because Shaquer teaches providing transcutaneously transmitted energy that is rectified to generate a half waveform to then drive the vibrator of the hearing aid improves battery life and energy consumption (Shaquer: 0049, 0051, 0053).
Additionally, the limitations “to be driven by the upper half waveform” and “to be driven by the lower half waveform” are functional language. Since the modified device of Bern, Dellamano, and Shaquer teaches the first and second vibrators are driven by a upper and lower half waveforms of the received electromagnetic wave generated by the rectifier element, the first vibrator is capable of being driven by the upper, positive half waveform and the second vibrator is capable of being driven by the second, negative half waveform.
Regarding claim 4, Bern in view of Dellamano and Shaquer discloses the implantable unit according to claim 1 as discussed above. Bern further discloses one of the first and second vibrators is a high-frequency vibrator configured to produce high-frequency vibration (0078 - high frequency vibrator 8, Fig. 3A, 0113 – curve 46 is vibrator force of high frequency vibrator), and the other of the first and second vibrators is a low-frequency vibrator configured to produce low-frequency vibration (0078 - low frequency vibrator 6, Fig. 3A, 0112 – curve 50 is vibrator force of high frequency vibrator).
the implantable unit according to claim 1 as discussed above. Bern further discloses the receiver element comprises an induction component configured to inductively receive the electromagnetic wave. (0021 – a signal through electromagnetic induction, 0057, 0061, 0087 – inductive link between the external audio processor and implantable portion that receives the signal through electromagnetic induction).
Regarding claim 7, Bern in view of Dellamano and Shaquer discloses the implantable unit according to claim 1 as discussed above. Bern further discloses the vibrator element is constituted by one component part or module comprising the first vibrator and the second vibrator (Fig. 1A, 0078 – element 66 that houses vibrators 6 and 8). 
Regarding claim 8, Bern in view of Dellamano and Shaquer discloses the implantable unit according to claim 1 as discussed above. Bern further discloses the implantable unit is configured to be fixed to a skull of a user of the transcutaneous hearing device (Abstract, 0022, 0026 – the implantable portion is anchored to the bone of the transcutaneous hearing aid user and is located between the skin and skull bone of the user so the bone that the hearing aid is anchored to must be the user’s skull).  
Regarding claim 9, Bern in view of Dellamano and Shaquer discloses the implantable unit according to claim 8 as discussed above. Bern further discloses the receiver element is configured to be placed in the border area of the temporal bone and the parietal bone of the skull (Abstract, 0022, 0026, 0058 – the implantable portion with the receiver is anchored to the skull of the transcutaneous hearing aid user, the physician may place the implantable unit that comprises the receiver at any desired position of the user’s skull which encompasses the border area of the temporal and parietal bones) and the first and second vibrators are configured to be placed at basically the same position of the skull (0025). 
the implantable unit according to claim 1 as discussed above. Bern further discloses the implantable unit is operable as a transducer of a bone conduction implant system (0055, 0063-0064: The implantable transducers are the low and high frequencies vibrators that transfer mechanical vibrations through the bone structure to the head of the hearing aid user.). 
Regarding claim 11, Bern in view of Dellamano and Shaquer discloses a transcutaneous hearing device, comprising an implantable unit according to claim 1 as discussed above. Bern further discloses an external unit configured to operate as an audio processor (Fig. 1B, 0083-0085: “The audio processor 4 is adapted to be externally worn by the hearing impaired user.”). 
Regarding claim 20, when interpreted in view of the 112(b) rejection above, Bern in view of Dellamano and Shaquer discloses the implantable unit according to claim 4 as discussed above. Bern further discloses the receiver element comprises an induction component configured to inductively receive the electromagnetic wave. (0021 – a signal through electromagnetic induction, 0057, 0061, 0087 – inductive link between the external audio processor and implantable portion that receives the signal through electromagnetic induction).
Claims 2, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bern in view of Dellamano and Shaquer as applied to claim 1 above, and further in view of Adams et al. (US5879283).
Regarding claim 2, Bern in view of Dellamano and Shaquer discloses the implantable unit according to claim 1 as discussed above. Shaquer further discloses the rectifier element (0038, 0048 – rectifier and converter circuit 865 which can be a half wave rectifier/bridge) and the rectifier element includes a diode (0048-0049, Fig. 10-11: rectifier and converter circuit 865 includes diodes 974. These diodes are between the receiving element 862 and output which can be coupled to a transducer (vibrator element)).  

Although Bern in view of Dellamano and Shaquer discloses the first and second diode in each of the half wave rectifiers that comprise the rectifying element, the combination fails to disclose that the first diode is in the path from the receiver element to the first vibrator of the vibrator element and a second diode in the path from the receiver element to the second vibrator of the vibrator element. 
Adams discloses an implantable unit to be used in a hearing device (Abstract), comprising: a receiver element (Col. 4 lines 40-61, Col. 5 lines 13-26), and a vibrator element that comprises a first and a second vibrator element (Fig. 5, Col 7 lines 37-46: first and second piezoelectric transducers 140 and 145). Adams further discloses a first amplifier (Fig. 5, Col. 7 lines 47-59 – element 185) in a path from the receiver element (Fig. 5, Col. 7 lines 47-59: received input electrical signal 165) to the first vibrator of the vibrator element (Fig. 5, Col 7 lines 37-46: first piezoelectric transducer 140) and a second amplifier (Fig. 5, Col. 7 lines 47-59 – element 190) in a path from the receiver element (Fig. 5, Col. 7 lines 47-59: received input electrical signal 165) to the second vibrator of the vibrator element (Fig. 5, Col 7 lines 37-46: second piezoelectric transducers 145). 
Although Adams does not disclose that the amplifiers are half wave rectifiers, the combination of Bern in view of Dellamano and Shaquer disclose that the rectifying elements are positive and negative half wave rectifiers that rectify the received signal and send the 
Adams is considered analogous to the claimed invention because they both disclose hearing aid devices designed to be implanted into the ear that alter an incoming signal/wave in order to be heard by a user utilizing multiple vibratory elements. Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify Bern in view of Dellamano and Shaquer to include the pathway of the received signal traveling to a first and second half wave rectifier that include the first and second diodes, respectively, and then traveling to the appropriate vibrator as taught by Adams so that the wave/signal travels along its designated path and no signals/waves are crossed and energy is lost to other components in the circuitry, i.e. the first vibrator only receives the energy from the positive half waveform and the second vibrator only receives the energy from the negative half waveform of the rectified wave/signal. 
Regarding claim 13, Bern in view of Dellamano, Shaquer, and Adams discloses the implantable unit according to claim 2 as discussed above. Bern further discloses one of the first and second vibrators is a high-frequency vibrator configured to produce high-frequency vibration (0078 - high frequency vibrator 8, Fig. 3A, 0113 – curve 46 is vibrator force of high frequency vibrator), and the other of the first and second vibrators is a low-frequency vibrator configured to produce low-frequency vibration (0078 - low frequency vibrator 6, Fig. 3A, 0112 – curve 50 is vibrator force of high frequency vibrator).
Regarding claim 18, when interpreted in view of the 112(b) rejection discussed above, Bern in view of Dellamano, Shaquer, and Adams discloses the implantable unit according to claim 2 as discussed above. Bern further discloses the receiver element comprises an induction component configured to inductively receive the electromagnetic wave. (0021 – a signal through electromagnetic induction, 0057, 0061, 0087 – inductive link between the external audio processor and implantable portion that receives the signal through electromagnetic induction).
Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bern in view of Dellamano and Shaquer as applied to claim 1 above, and further in view of Samsita (“Advantages and Disadvantages of Amplitude Modulation”, 2015). 
Regarding claim 5, Bern in view of Dellamano and Shaquer discloses the implantable unit according to claim 1 as discussed above. Bern further discloses the receiver element is configured to receive an electromagnetic wave (0021 – a signal through electromagnetic induction, 0057, 0061, 0087) and the rectifier element is configured to demodulate the electromagnetic wave (0033 – demodulator, 0021 – The external audio processor transmits a signal through electromagnetic induction to the implantable part in which the demodulator is located, Fig. 1A and 0081 – the demodulator 14 is located before the vibrators 6 and 8 so the electromagnetic signal must travel through the demodulator to get to the vibrators.). 
However, this combination of Bern in view of Dellamano in view of Shaquer fails to disclose that the rectifier element is configured to generate upper and lower half waveforms. 
Dellamano further discloses the rectifier element is (Fig. 12, 0149 – positive and negative half-wave rectifiers 652 and 653) configured to generate upper (0149 - result of positive half-wave rectifier) and lower half waveforms (0149 - result of negative half-wave rectifier).  

However, Bern in view of Dellamano and Shaquer fail to disclose that the electromagnetic wave received is amplitude modulated and that the electromagnetic wave rectified is amplitude modulated and generates an amplitude demodulated wave. 
Samsita discloses the advantages of amplitude modulation (Page 1 lines 6-11 - simple and more cost efficient modulation circuits with waves that can travel longer distances). 
Samsita is considered to be analogous of the claimed invention because it discusses the amplitude modulation and demodulation of carrier waves which the claimed invention also does. Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to further modify the combination of Bern in view of Dellamano and Shaquer to include that the electromagnetic wave that is received is amplitude modulated and the wave that is rectified is amplitude demodulated as taught by Samsita in order to utilize a more simple and cost efficient circuitry for the hearing aid system to improve hearing. 
Regarding claim 17, Bern in view of Dellamano and Shaquer disclose the implantable unit according to claim 4 as discussed above. Bern further discloses the receiver element is configured to receive an electromagnetic wave (0021 – a signal through electromagnetic induction, 0057, 0061, 0087) and the rectifier element is configured to demodulate the electromagnetic wave (0033 – demodulator, 0021 – The external audio processor transmits a signal through electromagnetic induction to the implantable part in which the demodulator is located, Fig. 1A and 0081 – the demodulator 14 is located before the vibrators 6 and 8 so the electromagnetic signal must travel through the demodulator to get to the vibrators.). 
However, this combination of Bern in view of Dellamano in view of Shaquer fails to disclose that the rectifier element is configured to generate upper and lower half waveforms. 
Dellamano further discloses the rectifier element is (Fig. 12, 0149 – positive and negative half-wave rectifiers 652 and 653) configured to generate upper (0149 - result of positive half-wave rectifier) and lower half waveforms (0149 - result of negative half-wave rectifier).  
It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to further modify the combination of Bern in view of Dellamano and Shaquer to include that the rectifier element includes positive half-wave rectifier and negative half-wave rectifier circuitry to generate positive and negative half-waves as further taught by Dellamano in order to separate the received electromagnetic wave of Bern into two signals to facilitate driving multiple vibrators using the same input signal which is more simple than acquiring multiple received signals/waves for the first and second vibrators.
However, Bern in view of Dellamano and Shaquer fails to disclose that the electromagnetic wave received is amplitude modulated and that the electromagnetic wave rectified is amplitude modulated and generates an amplitude demodulated wave. 
Samsita discloses the advantages of amplitude modulation (Page 1 lines 6-11 - simple and more cost efficient modulation circuits with waves that can travel longer distances). 
.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bern in view of Dellamano and Shaquer as applied to claim 1 above, and further in view of Ball et al. (US20070191673).
Regarding claim 12, Bern in view of Dellamano and Shaquer discloses the transcutaneous hearing device according to claim 11 as discussed above. Bern further discloses a detector element configured to detect sound (0087 – microphone that picks up sounds from surroundings), a processing element configured to generate a sound signal based on the detected sound (0060 - a signal processing circuit for processing the input audio signal). However, Bern in view of Dellamano and Shaquer fails to disclose a transmitter element configured to wirelessly transmit the electromagnetic wave based on the sound signal. 
Ball discloses an implantable unit configured to be used in a transcutaneous hearing device (Abstract, 0032), comprising: a receiver element (0014 – receiver unit comprising a receiver coil), a rectifier element (0014 – demodulator) and a vibrator element (0014 – vibratory unit with FMT transducer). Ball further discloses a detector element configured to detect sound (0032 – microphone that picks up ambient sounds), a processing element configured to generate a sound signal based on the detected sound (0032 - the electronics needed to convert sound to a signal that can be transmitted, 0094 – sound processor used to convert sound waves to an electrical signal) and a transmitter element configured to wirelessly transmit the electromagnetic wave based on the sound signal (0036 – transmitter coil to receive an electrical signal and broadcast it to a receiver coil, 0080 – the electrical sound signal is transmitted wirelessly through magnetic induction). 
Ball is considered to be analogous of the claimed invention because they are both in the field of bone conduction devices using hearing aid systems to improve a user’s hearing. It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the combination of Bern in view of Dellamano and Shaquer to include the transmitter element configured to wirelessly transmit the electromagnetic wave based on the sound signal as part of the external unit as . 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bern in view of Dellamano, Shaquer, and Adams as applied to claim 2 above, and further in view of Samsita (“Advantages and Disadvantages of Amplitude Modulation”, 2015). 
Regarding claim 15, Bern in view of Dellamano, Shaquer, and Adams disclose the implantable unit according to claim 2 as discussed above. Bern further discloses the receiver element is configured to receive an electromagnetic wave (0021 – a signal through electromagnetic induction, 0057, 0061, 0087) and the rectifier element is configured to demodulate the electromagnetic wave (0033 – demodulator, 0021 – The external audio processor transmits a signal through electromagnetic induction to the implantable part in which the demodulator is located, Fig. 1A and 0081 – the demodulator 14 is located before the vibrators 6 and 8 so the electromagnetic signal must travel through the demodulator to get to the vibrators.). 
However, this combination of Bern in view of Dellamano in view of Shaquer fails to disclose that the rectifier element is configured to generate upper and lower half waveforms. 
Dellamano further discloses the rectifier element is (Fig. 12, 0149 – positive and negative half-wave rectifiers 652 and 653) configured to generate upper (0149 - result of positive half-wave rectifier) and lower half waveforms (0149 - result of negative half-wave rectifier).  
It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to further modify the combination of Bern in view of Dellamano, Shaquer, and Adams to include that the rectifier element includes positive half-wave rectifier and negative half-wave rectifier circuitry to generate positive and negative half-waves as further taught by Dellamano in order to separate the received electromagnetic wave of Bern into two signals to facilitate driving multiple 
However, Bern in view of Dellamano, Shaquer, and Adams fails to disclose that the electromagnetic wave received is amplitude modulated and that the electromagnetic wave rectified is amplitude modulated and generates an amplitude demodulated wave. 
Samsita discloses the advantages of amplitude modulation (Page 1 lines 6-11 - simple and more cost efficient modulation circuits with waves that can travel longer distances). 
It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to further modify the combination of Bern in view of Dellamano, Shaquer, and Adams to include that the electromagnetic wave that is received is amplitude modulated and the wave that is rectified is amplitude demodulated as taught by Samsita in order to utilize a more simple and cost efficient circuitry for the hearing aid system to improve hearing. 

Allowable Subject Matter
Claims 3 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
s 14 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art teach and/or fairly suggest that the first and second diode of the rectifier element are connected with mutually opposite polarity between the receiver element and the vibrator element. 
The closest prior art of record would be Bern in view of Dellamano, Shaquer, and Adams which is discussed above in the rejection of claim 2 under 35 U.S.C. 103. Bern in view of Dellamano, Shaquer and Adams disclose an implantable unit to be used in a transcutaneous hearing device (Bern – Abstract) with a receiver element (Bern – 0021, 0057, 0061, 0087), rectifier element (0033), and vibrator element that includes a first and a second vibrator (0088 – vibrators 6 and 8). Although Adams discloses a pathway of a first and second amplifier to a first and second vibrator between the receiver and vibrator elements (Adams – Col. 7 lines 37-59, Fig. 5) and that the amplifier is modified to be the positive and negative half wave rectifiers of Dellamano (Dellamano – 0149, Fig. 12) each with a diode as taught by Shaquer (Shaquer – 0038, 0048-0049 half wave rectifier that includes diode in circuit), there is no prior art that teaches and or fairly suggests that first diode within the positive half wave rectifier and the second diode within negative half wave rectifier that make up the rectifier element and are connected with mutually opposite polarity of claim 3 that include the limitations discussed in claims 1 and 2. 
Claims 14, 16, and 19 are indicated as allowable for similar reasoning as they depend from claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure:

Meskens et al. (US20170180887) discloses a dual power supply with a half wave rectifier that utilizes two diode, wherein one diode relates to high current and the other goes to low current. 
Meskens (US20120022613) discloses a transcutaneous modulated power link for a medical implant using a demodulator and a piezoelectric actuator. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN N HUBBELL whose telephone number is (571)272-7028. The examiner can normally be reached M-F 8AM-5PM (EST), Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/J.N.H./               Examiner, Art Unit 3791                                            

/CARRIE R DORNA/               Primary Examiner, Art Unit 3791